          Case
           Case2:20-cv-00840-JAD-NJK
                2:20-cv-00840-JAD-NJK Document
                                       Document94-1
                                                95 Filed
                                                    Filed04/01/21
                                                          01/27/21 Page
                                                                    Page11ofof19
                                                                               19




     J. REILLY DOLAN
1    Acting General Counsel
2    GREGORY A. ASHE
     HELEN CLARK
3    Federal Trade Commission
     600 Pennsylvania Avenue NW
4    Washington, DC 20580
     Telephone: 202-326-3719 (Ashe)
5    Telephone: 202-326-2273 (Clark)
6    Facsimile: 202-326-3768
     Email: gashe@ftc.gov, hclark@ftc.gov
7
     NICHOLAS A. TRUTANICH
8    United States Attorney
     LINDSAY AGER
9    Assistant United States Attorney
10   Nevada Bar No. 11985
     501 Las Vegas Blvd. South, Suite 1100
11   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
12   Facsimile: (702) 388-6787
     Email: Lindsay.ager@usdoj.gov
13
14 Attorneys for Plaintiff
15                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
16
17    FEDERAL TRADE COMMISSION,
                                                            Case No. 2:20-cv-00840-JAD-NJK
18           Plaintiff,
                                                            [proposed] STIPULATED ORDER
19           v.                                             FOR PERMANENT INJUNCTION
                                                            AND MONETARY JUDGMENT
20
      LEAD EXPRESS, INC., et al.,                           AS TO DEFENDANTS LEAD
21                                                          EXPRESS, INC., CAMEL COINS,
             Defendants.                                    INC., SEA MIRROR, INC., NAITO
22                                                          CORP., KOTOBUKI
                                                            MARKETING, INC., EBISU
23                                                          MARKETING, INC., HOTEI
24                                                          MARKETING, INC., DAIKOKU
                                                            MARKETING, INC., TAKEHISA
25                                                          NAITO, AND KEISHI IKEDA

26                                                                  ECF No. 94

27

                                             Page 1 of 19
           Case
            Case2:20-cv-00840-JAD-NJK
                 2:20-cv-00840-JAD-NJK Document
                                        Document94-1
                                                 95 Filed
                                                     Filed04/01/21
                                                           01/27/21 Page
                                                                     Page22ofof19
                                                                                19




1            Plaintiff, the Federal Trade Commission (“FTC”) commenced this civil action on May

2    11, 2020, pursuant to Sections 13(b) and 19 of the Federal Trade Commission Act (“FTC Act”),

3    15 U.S.C. §§ 53(b) and 57b, Section 6(b) of the Telemarketing and Consumer Fraud and Abuse

4    Prevention Act (“Telemarketing Act”), 15 U.S.C. § 6105(b), Section 108(c) of the Truth in

5    Lending Act (“TILA”), 15 U.S.C. § 1607(c), and Section 918(c) of the Electronic Fund Transfer

6    Act (“EFTA”), 15 U.S.C. § 1693o(c). (ECF No. 1.) On May 19, 2020, on motion by the FTC,

7    the Court entered an ex parte temporary restraining order (“TRO”) with asset freeze and other

8    equitable relief against Defendants Lead Express, Inc., Camel Coins, Inc., Sea Mirror, Inc., Naito

9    Corp., Kotobuki Marketing, Inc., Ebisu Marketing, Inc., Hotei Marketing, Inc., Daikoku

10 Marketing, Inc., La Posta Tribal Lending Enterprise, Takehisa Naito, and Keishi Ikeda. (ECF
11 No. 13.) On June 19, 2020, the Court entered preliminary injunctions. (ECF Nos. 44, 45, and
12 46.) Now, the FTC and the Corporate and Individual Defendants, by and through their
13 undersigned counsel, have stipulated and agreed to entry of this Order for Permanent Injunction
14 and Monetary Judgement (“Order”) to resolve all matters in dispute in this action between them.
15                                        FINDINGS OF FACT

16 By stipulation of the parties, the
                                  [ECFCourt
                                        No. finds that:
                                            94], the Court finds that:
17 A. The Court has jurisdiction over this matter.
18 B. The Complaint charges that the Corporate and Individual Defendants participated in unlawful
19       acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), the FTC’s

20       Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310, TILA, 15 U.S.C. §§ 1601-1666j, and

21       its implementing Regulation Z, 12 C.F.R. Part 1026, and EFTA, 15 U.S.C. §§1693-1693r,

22       and its implementing Regulation E, 12 C.F.R. Part 1005, in connection with the marketing

23       and extension of loans.

24 C. The Corporate and Individual Defendants neither admit nor deny any of the allegations in
25       the Complaint, except as specifically stated in this Order. Only for purposes of this action,

26       the Corporate and Individual Defendants admit the facts necessary to establish jurisdiction.

27

                                                Page 2 of 19
          Case
           Case2:20-cv-00840-JAD-NJK
                2:20-cv-00840-JAD-NJK Document
                                       Document94-1
                                                95 Filed
                                                    Filed04/01/21
                                                          01/27/21 Page
                                                                    Page33ofof19
                                                                               19




1    D. The Corporate and Individual Defendants waive all rights to seek judicial review or

2       otherwise challenge or contest the validity of this Order.

3    E. The Corporate and Individual Defendants waive any claim that they may have under the

4       Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action

5       through the date of this Order, and agrees to bear their own costs and attorney fees.

6    F. This Order is in the public interest.

7                                             DEFINITIONS
            For the purpose of this Order, the following definitions shall apply:
8
9    A. “Consumer” means any Person.

10 B. “Corporate Defendants” means Lead Express, Inc., Camel Coins, Inc., Sea Mirror, Inc.,
11      Naito Corp., Kotobuki Marketing, Inc., Ebisu Marketing, Inc., Hotei Marketing, Inc., and
12      Daikoku Marketing, Inc., and each of their subsidiaries, affiliates, successors, and assigns.
13
     C. “Debt” means any obligation or alleged obligation of a Consumer to pay money, whether or
14
        not such obligation has been reduced to judgment.
15
     D. “Debt Collection Activities” means any activities to collect or attempt to collect, directly or
16
17      indirectly, a Debt owed or due, asserted to be owed or due.

18 E. “Defendants” means the Corporate Defendants, the Tribal Defendant, and the Individual
19      Defendants, individually, collectively, or in any combination.
20 F. “Individual Defendants” means Takehisa Naito and Keishi Ikeda, individually,
21
        collectively, or in any combination.
22
     G. “Person” means a natural person, an organization or other legal entity, including a
23
        corporation, partnership, sole proprietorship, limited liability company, association,
24
25      cooperative, or any other group or combination acting as an entity.

26
27

                                                Page 3 of 19
             Case
              Case2:20-cv-00840-JAD-NJK
                   2:20-cv-00840-JAD-NJK Document
                                          Document94-1
                                                   95 Filed
                                                       Filed04/01/21
                                                             01/27/21 Page
                                                                       Page44ofof19
                                                                                  19




       H. “Receivership Entities” means the Corporate Defendants, as well as any other business
1
2           related to Defendants’ payday loan operation and that the Receiver has reason to believe is

3           owned or controlled in whole or in part by any Defendant, including but not limited to any

4           other payday loan business operated by the Individual Defendants.
5      I.   “Tribal Defendant” means La Posta Tribal Lending Enterprise and any name under which
6
            it does business including Harvest Moon Financial, Green Stream Lending, and Gentle
7
            Breeze Online.
8
                                                     ORDER
9
10                                     BAN ON LENDING ACTIVITIES

11 I.       IT IS THEREFORE ORDERED that the Corporate and Individual Defendants, whether

12          directly or indirectly, are permanently restrained and enjoined from:
13          A. Providing, arranging for, or assisting any Consumer in receiving or applying for, any loan
14
               or other extension of credit;
15
            B. Advertising, marketing, promoting, or offering any loan or other extension of credit;
16
            C. Assisting others engaged in providing, arranging for, or assisting any Consumer in
17
18             receiving or applying for, any loan or other extension of credit; and

19          D. Assisting others engaged in advertising, marketing, promoting, or offering any loan or
20             other extension of credit.
21
                             PROHIBITION AGAINST MISREPRESENTATIONS
22
     II.    IT IS FURTHER ORDERED that the Corporate and Individual Defendants, their officers,
23
            agents, employees, and attorneys, and all other persons in active concert or participation with
24
25          any of them, who receive actual notice of this Order, whether acting directly or indirectly, are

26
27

                                                   Page 4 of 19
          Case
           Case2:20-cv-00840-JAD-NJK
                2:20-cv-00840-JAD-NJK Document
                                       Document94-1
                                                95 Filed
                                                    Filed04/01/21
                                                          01/27/21 Page
                                                                    Page55ofof19
                                                                               19




         hereby permanently restrained and enjoined from misrepresenting, or assisting others in
1
2        misrepresenting, expressly or by implication:

3        A. Any aspect of any Debt Collection Activity, including but not limited to (a) that

4           Consumers owe a Debt; (b) that Consumers can be arrested, prosecuted, or imprisoned
5           for failing to pay any Debt; or (c) that any Person will or can take formal legal action
6
            against Consumers who do not pay any Debt, including but not limited to, filing suit or
7
            garnishment;
8
         B. Any fact material to Consumers concerning any product or service, such as the total
9
10          costs; any material restrictions, limitations, or conditions; or any material aspect of its

11          performance, efficacy, nature, or central characteristics.

12                    INJUNCTION RELATED TO RECURRING BANK DEBITS
13III.   IT IS FURTHER ORDERED that the Corporate and Individual Defendants, their officers,
14
         agents, employees, and attorneys, and all other persons in active concert or participation with
15
         any of them, who receive actual notice of this Order, whether acting directly or indirectly, are
16
         hereby permanently restrained and enjoined from:
17
18       A. Making electronic fund transfers from a Consumer’s deposit, savings, or asset account on

19          a recurring basis without:
20          1. Obtaining a written authorization signed or similarly authenticated from the
21
                Consumer for preauthorized electronic fund transfers from the Consumer’s account,
22
                which written authorization must (a) be readily identifiable as such and (b) the terms
23
                of the preauthorized transfer, including the amount of each transfer and the dates on
24
25              which each transfer will be made, are clear and readily understandable; and

26
27

                                                 Page 5 of 19
           Case
            Case2:20-cv-00840-JAD-NJK
                 2:20-cv-00840-JAD-NJK Document
                                        Document94-1
                                                 95 Filed
                                                     Filed04/01/21
                                                           01/27/21 Page
                                                                     Page66ofof19
                                                                                19




             2. Providing to the Consumer a copy of a written authorization signed or similarly
1
2                 authenticated from the Consumer for preauthorized electronic fund transfers from the

3                 Consumer’s account; or

4         B. Violating the Electronic Fund Transfers Act, 15 U.S.C. §§ 1693-1693r, or Regulation E,
5            12 C.F.R. Part 205.
6
                            INJUNCTION RELATING TO TELEMARKETING
7
    IV.   IT IS FURTHER ORDERED that the Corporate and Individual Defendants, their officers,
8
          agents, employees, and attorneys, and all other persons in active concert or participation with
9
10        any of them, who receive actual notice of this Order, whether acting directly or indirectly, in

11        connection with the advertising, marketing, promoting, offering for sale, or selling of any

12        product or service through telemarketing, are hereby permanently restrained and enjoined
13        from:
14
          A. creating or causing to be created, directly or indirectly, a remotely created payment order,
15
             including a remotely created check, as payment for such good or service; or
16
          B. violating the FTC’s Telemarketing Sales Rule, 16 C.F.R. Part 310.
17
18                         PROVISIONS RELATING TO EXISTING DEBTS

19 V.     IT IS FURTHER ORDERED that:
20        A. Any Consumer Debt for loans issued by the Tribal Defendant and assigned to the
21
             Corporate or Individual Defendants before the May 19, 2020 Temporary Restraining
22
             Order issued in this case (ECF No. 13) (“Existing Debt”) is hereby deemed paid in full to
23
             the extent such Existing Debt exceeds the amount financed plus one finance charge (the
24
25           “Paid in Full Debt”).

26
27

                                                 Page 6 of 19
           Case
            Case2:20-cv-00840-JAD-NJK
                 2:20-cv-00840-JAD-NJK Document
                                        Document94-1
                                                 95 Filed
                                                     Filed04/01/21
                                                           01/27/21 Page
                                                                     Page77ofof19
                                                                                19




          B. The Corporate and Individual Defendants shall not collect upon or make any attempt to
1
2            collect upon; shall not sell, assign, or otherwise transfer; and shall not report to any

3            consumer reporting agency, any Paid in Full Debt.

4         C. The Corporate and Individual Defendants shall assign and transfer to the Receiver any
5            Existing Debt that is not Paid in Full Debt.
6
                                        CUSTOMER INFORMATION
7
    VI.   IT IS FURTHER ORDERED that the Corporate and Individual Defendants, their officers,
8
          agents, employees, and attorneys, and all other persons in active concert or participation with
9
10        any of them, who receive actual notice of this Order, whether acting directly or indirectly, are

11        hereby permanently restrained and enjoined from:

12        A. Failing to provide sufficient customer information to enable the FTC to administer
13           efficiently consumer redress. If a representative of the FTC requests in writing any
14
             information related to redress, that the Corporate and Individual Defendants must provide
15
             it, in the form prescribed by the FTC, within 14 days;
16
          B. Disclosing, using, or benefitting from customer information, including the name, address,
17
18           telephone number, email address, social security number, other identifying information,

19           or any data that enables access to a customer’s account (including a credit card, bank
20           account, or other financial account), that any Defendant obtained prior to entry of this
21
             Order in connection with the marketing and extension of loans; and
22
          C. Failing to destroy such customer information in all forms in their possession, custody, or
23
             control within 30 days after receipt of written direction to do so from a representative of
24
25           the FTC.

26
27

                                                 Page 7 of 19
         Case
          Case2:20-cv-00840-JAD-NJK
               2:20-cv-00840-JAD-NJK Document
                                      Document94-1
                                               95 Filed
                                                   Filed04/01/21
                                                         01/27/21 Page
                                                                   Page88ofof19
                                                                              19




        D. Provided, however, that customer information need not be disposed of, and may be
1
2          disclosed, to the extent requested by a government agency or required by law, regulation,

3          or court order.

4                    MONETARY JUDGMENT AND PARTIAL SUSPENSION
5VII.   IT IS FURTHER ORDERED:
6
        A. Judgment in the amount of ONE HUNDRED AND FOURTEEN MILLION, THREE
7
           HUNDRED AND THIRTY FIVE THOUSAND, EIGHT HUNDRED AND THIRTY
8
           EIGHT Dollars ($114,335,838) is entered in favor of the FTC against the Corporate and
9
10         Individual Defendants, jointly and severally, as equitable monetary relief.

11      B. In partial satisfaction of the judgment entered against the Corporate and Individual

12         Defendants:
13         1. All financial institutions holding accounts in the name of, on behalf of, or for the
14
               benefit of, any Receivership Entity shall, within ten (10) business days of receipt of a
15
               copy of this Order, transfer to the Receiver or his designated agent all funds, if any, in
16
               such accounts, including, but not limited to:
17
18             a. Open Bank shall, within ten (10) business days of receipt of a copy of this Order,

19                 transfer to the Receiver or his designated agent all funds, if any, in (i) account
20                 number xxxx0474 in the name of Lead Express; (ii) account number xxxx0458 in
21
                   the name of Naito Corp; (iii) account number xxxx0466 in the name of Ebisu
22
                   Marketing; (iv) account number xxxx0482 in the name of Camel Coins; (v)
23
                   account number xxxx0557 in the name of Sea Mirror; and (vi) account number
24
25                 xxxx3791 in the name of Kotobuki Marketing; and

26
27

                                               Page 8 of 19
      Case
       Case2:20-cv-00840-JAD-NJK
            2:20-cv-00840-JAD-NJK Document
                                   Document94-1
                                            95 Filed
                                                Filed04/01/21
                                                      01/27/21 Page
                                                                Page99ofof19
                                                                           19




            b. Wells Fargo Bank shall, within ten (10) business days of receipt of a copy of this
1
2               Order, transfer to the Receiver or his designated agent all funds, if any, in (a)

3               account number xxxx9898 in the name of Camel Coins; (b) account number

4               xxxx6881 in the name of Daikoku Marketing; (c) account number xxxx6154 in
5               the name of Ebisu Marketing; (d) account number xxxx3413 in the name of Hotei
6
                Marketing; (e) account number xxxx9062 in the name of Kotobuki Marketing; (f)
7
                account number xxxx9880 in the name of Lead Express; (g) account number
8
                xxxx9539 in the name of Naito Corp; (h) account number xxxx9062 in the name
9
10              of Sea Mirror; and (i) account number xxxx5604 in the name of Cheese Head

11              Bear;

12      2. Open Bank shall, within ten (10) business days of receipt of a copy of this Order,
13          transfer to the FTC or its designated agent all funds, if any, in (a) account number
14
            xxxx0997 in the name of Takehisa Naito; and (b) account number xxxx1292 in the
15
            name of Keishi Ikeda;
16
        3. Wells Fargo Bank shall, within ten (10) business days of receipt of a copy of this
17
18          Order, transfer to the FTC or its designated agent all funds, if any, in account number

19          xxxx8611 in the name of Takehisa Naito;
20      4. Bank of America shall, within ten (10) business days of receipt of a copy of this
21
            Order, transfer to the FTC or its designated agent all funds, if any, in account number
22
            xxxx3389 in the name of Takehisa Naito;
23
     C. Upon completion of the asset transfers as set forth in Section VII.B of this Order, the
24
25      remainder of the judgment as to the Corporate and Individual Defendants is suspended,

26      subject to the Subsections E, F, and G below.

27

                                            Page 9 of 19
     Case
      Case2:20-cv-00840-JAD-NJK
           2:20-cv-00840-JAD-NJK Document
                                  Document94-1
                                           95 Filed
                                               Filed04/01/21
                                                     01/27/21 Page
                                                               Page10
                                                                    10ofof19
                                                                           19




     D. The asset freeze is modified to permit the transfers identified in this Section. Upon
1
2       completion of those transfers, the asset freeze as to the Corporate and Individual

3       Defendants is dissolved.

4    E. The FTC’s agreement to the suspension of part of the judgment is expressly premised
5       upon the truthfulness, accuracy, and completeness of the Corporate and Individual
6
        Defendants’ sworn financial statement and related documents (collectively, “financial
7
        representations”) submitted to the FTC, namely (1) the Financial Statement of Defendant
8
        Lead Express, Inc. signed by its President Takehisa Naito on June 23, 2020, including the
9
10      attachments, (2) the Financial Statement of Defendant Camel Coins, Inc. signed by its

11      President Takehisa Naito on June 23, 2020, including the attachments, (3) the Financial

12      Statement of Defendant Sea Mirror, Inc. signed by its President Takehisa Naito on June
13      23, 2020, including the attachments, (4) the Financial Statement of Defendant Naito
14
        Corp. signed by its President Takehisa Naito on June 23, 2020, including the attachments,
15
        (5) the Financial Statement of Defendant Kotobuki Marketing, Inc. signed by its
16
        President Takehisa Naito on June 23, 2020, including the attachments, (6) the Financial
17
18      Statement of Defendant Ebisu Marketing, Inc. signed by its President Takehisa Naito on

19      June 23, 2020, including the attachments, (7) the Financial Statement of Defendant Hotei
20      Marketing, Inc. signed by its President Takehisa Naito on June 23, 2020, including the
21
        attachments, (8) the Financial Statement of Defendant Daikoku Marketing, Inc. signed by
22
        its President Takehisa Naito on June 23, 2020, including the attachments, (9) the
23
        Financial Statement of Defendant Takehisa Naito as to United States assets signed on
24
25      June 23, 2020, including the attachments, (10) the Financial Statement of Defendant

26      Takehisa Naito as to Japanese assets signed on June 23, 2020, including the attachments,

27

                                           Page 10 of 19
     Case
      Case2:20-cv-00840-JAD-NJK
           2:20-cv-00840-JAD-NJK Document
                                  Document94-1
                                           95 Filed
                                               Filed04/01/21
                                                     01/27/21 Page
                                                               Page11
                                                                    11ofof19
                                                                           19




        and (11) the Financial Statement of Defendant Keishi Ikeda signed on June 5, 2020,
1
2       including the attachments.

3    F. The suspension of the judgment will be lifted as to a Corporate or Individual Defendant

4       if, upon motion by the FTC, the Court finds that such Defendant failed to disclose any
5       material asset, materially misstated the value of any asset, or made any other material
6
        misstatement or omission in the financial representations identified above.
7
     G. If the suspension of the judgment is lifted, the judgment becomes immediately due as to a
8
        Corporate or Individual Defendant in the amount specified in Subsection A above (which
9
10      the parties stipulate only for purposes of this Section represents the consumer injury

11      alleged in the Complaint), less any payment previously made pursuant to this Section or

12      made by the Tribal Defendant, plus interest computed from the date of entry of this
13      Order.
14
     H. The Corporate and Individual Defendants relinquish dominion and all legal and equitable
15
        right, title, and interest in all assets transferred pursuant to this Order and may not seek
16
        the return of any assets.
17
18   I. The facts alleged in the Complaint will be taken as true, without further proof, in any

19      subsequent civil litigation by or on behalf of the FTC, including in a proceeding to
20      enforce its rights to any payment or monetary judgment pursuant to this Order, such as a
21
        nondischargeability complaint in any bankruptcy case.
22
     J. The facts alleged in the Complaint establish all elements necessary to sustain an action by
23
        the FTC pursuant to Section 523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C.
24
25      § 523(a)(2)(A), and this Order will have collateral estoppel effect for such purposes.

26
27

                                            Page 11 of 19
        Case
         Case2:20-cv-00840-JAD-NJK
              2:20-cv-00840-JAD-NJK Document
                                     Document94-1
                                              95 Filed
                                                  Filed04/01/21
                                                        01/27/21 Page
                                                                  Page12
                                                                       12ofof19
                                                                              19




        K. The Corporate and Individual Defendants acknowledge that their Taxpayer Identification
1
2          Numbers, which the Corporate and Individual Defendants previously submitted to the

3          FTC, may be used for collecting and reporting on any delinquent amount arising out of

4          this Order, in accordance with 31 U.S.C. §7701.
5       L. All money paid to the FTC pursuant to this Order may be deposited into a fund
6
           administered by the FTC or its designee to be used for equitable relief, including
7
           consumer redress and any attendant expenses for the administration of any redress fund.
8
           If a representative of the FTC decides that direct redress to consumers is wholly or
9
10         partially impracticable or money remains after redress is completed, the FTC may apply

11         any remaining money for such other equitable relief (including consumer information

12         remedies) as it determines to be reasonably related to Defendants’ practices alleged in the
13         Complaint. Any money not used for such equitable relief is to be deposited to the U.S.
14
           Treasury as disgorgement. The Corporate and Individual Defendants have no right to
15
           challenge any actions the FTC or its representatives may take pursuant to this Subsection.
16
                                  CONTINUATION OF RECEIVERSHIP
17
VIII.
18      IT IS FURTHER ORDERED that Thomas McNamara, Esq., shall continue as a permanent

19      receiver over the Receivership Entities with full powers of a permanent receiver, including
20      but not limited to those powers set forth in the Stipulated Preliminary Injunction as to the
21
        Corporate Defendants entered by the Court on June 19, 2020 (ECF No. 44), and including
22
        full liquidation powers. The Receiver is directed to wind up the Receivership Entities and
23
        liquidate all assets within 365 days after entry of this Order, including but not limited to the
24
25      following assets: (a) 2015 GMC Yukon, (b) 2016 Mercedes S600X, and (c) 2016 Hyundai

26      Tucson SE. Any party or the Receiver may request that the Court extend the Receiver’s term

27

                                               Page 12 of 19
          Case
           Case2:20-cv-00840-JAD-NJK
                2:20-cv-00840-JAD-NJK Document
                                       Document94-1
                                                95 Filed
                                                    Filed04/01/21
                                                          01/27/21 Page
                                                                    Page13
                                                                         13ofof19
                                                                                19




          for good cause. Upon termination of the receivership and final payment to the Receiver of
1
2         all approved fees, costs, and expenses, the Receiver shall turn over to the FTC or its

3         designated agent all remaining assets in the receivership estate.

4                                             COOPERATION
5 IX.     IT IS FURTHER ORDERED that the Corporate and Individual Defendants must fully
6
          cooperate with representatives of the FTC in this case and in any investigation related to or
7
          associated with the transactions or the occurrences that are the subject of the Complaint or
8
          concerning entities that provided services related to or associated with the business activities
9
10        described in the Complaint. The Corporate and Individual Defendants must provide truthful

11        and complete information, evidence, and testimony. The Corporate and Individual

12        Defendants must cause their officers, employees, representatives, or agents to appear for
13        interviews, discovery, hearings, trials, and any other proceedings that a representative of the
14
          FTC may reasonably request upon 5 days written notice, or other reasonable notice, at such
15
          places and times as a representative of the FTC may designate, without the service of a
16
          subpoena. Nothing contained in this Section shall be deemed a waiver by an Individual
17
18        Defendant of any rights each may have pursuant to the Fifth Amendment to the Constitution

19        of the United States.
20                                   ORDER ACKNOWLEDGMENTS
21
     X.   IT IS FURTHER ORDERED that the Corporate and Individual Defendant obtain
22
          acknowledgments of receipt of this Order:
23
          A. Each Corporate and Individual Defendant, within 7 days of entry of this Order, must
24
25           submit to the FTC an acknowledgment of receipt of this Order sworn under penalty of

26           perjury.

27

                                                 Page 13 of 19
          Case
           Case2:20-cv-00840-JAD-NJK
                2:20-cv-00840-JAD-NJK Document
                                       Document94-1
                                                95 Filed
                                                    Filed04/01/21
                                                          01/27/21 Page
                                                                    Page14
                                                                         14ofof19
                                                                                19




          B. For 5 years after entry of this Order, each Individual Defendant for any business that such
1
2            Defendant, individually or collectively with any other Defendants, is the majority owner or

3            controls directly or indirectly, and each Corporate Defendant must deliver a copy of this

4            Order to: (1) all principals, officers, directors, and LLC managers and members; (2) all
5            employees having managerial responsibilities for conduct related to the subject matter of
6
             the Order, and all agents and representatives who participate in conduct related to the
7
             subject matter of the Order; and (3) any business entity resulting from any change in
8
             structure as set forth in the Section titled Compliance Reporting. Delivery must occur
9
10           within 7 days of entry of this Order for current personnel. For all others, delivery must

11           occur before they assume their responsibilities.

12        C. From each individual or entity to which a Corporate or Individual Defendant delivered a
13           copy of this Order, that Defendant must obtain, within 30 days, a signed and dated
14
             acknowledgment of receipt of this Order.
15
                                       COMPLIANCE REPORTING
16
    XI.   IT IS FURTHER ORDERED that the Corporate and Individual Defendants make timely
17
18        submissions to the FTC:

19        A. One year after entry of this Order, each Corporate and Individual Defendant must submit

20           a compliance report, sworn under penalty of perjury:
21           1. Each Corporate and Individual Defendant must: (a) identify the primary physical,
22
                 postal, and email address and telephone number, as designated points of contact,
23
                 which representatives of the FTC may use to communicate with it; (b) identify all of
24
                 that Defendant’s businesses by all of their names, telephone numbers, and physical,
25
26               postal, email, and Internet addresses; (c) describe the activities of each business,

27

                                                 Page 14 of 19
     Case
      Case2:20-cv-00840-JAD-NJK
           2:20-cv-00840-JAD-NJK Document
                                  Document94-1
                                           95 Filed
                                               Filed04/01/21
                                                     01/27/21 Page
                                                               Page15
                                                                    15ofof19
                                                                           19




            including the products and services offered, the means of advertising, marketing, and
1
2           sales, and the involvement of any other Defendant (which the Individual Defendant

3           must describe if they know or should know due to their own involvement); (d)

4           describe in detail whether and how that Defendant is in compliance with each Section
5           of this Order; and (e) provide a copy of each Order Acknowledgment obtained
6
            pursuant to this Order, unless previously submitted to the FTC.
7
        2. Additionally, each Individual Defendant must: (a) identify all telephone numbers and all
8
            physical, postal, email and Internet addresses, including all residences; (b) identify all
9
            business activities, including any business for which such Defendant performs services
10
11          whether as an employee or otherwise and any entity in which such Defendant has any

12          ownership interest; and (c) describe in detail such Defendant’s involvement in each such

13          business, including title, role, responsibilities, participation, authority, control, and any
14          ownership.
15   B. For 20 years after entry of this Order, the Corporate and Individual Defendants must
16
        submit a compliance notice, sworn under penalty of perjury, within 14 days of any
17
        change in the following:
18
        1. Each Corporate and Individual Defendant must report any change in: (a) any
19
20          designated point of contact; or (b) the structure of any Corporate Defendant or any

21          entity that such Defendant has any ownership interest in or controls directly or
22          indirectly that may affect compliance obligations arising under this Order, including:
23
            creation, merger, sale, or dissolution of the entity or any subsidiary, parent, or affiliate
24
            that engages in any acts or practices subject to this Order.
25
        2. Additionally, each Individual Defendant must report any change in : (a) name, including
26
            aliases or fictitious name, or residence address; (b) title or role in any business activity,
27

                                              Page 15 of 19
        Case
         Case2:20-cv-00840-JAD-NJK
              2:20-cv-00840-JAD-NJK Document
                                     Document94-1
                                              95 Filed
                                                  Filed04/01/21
                                                        01/27/21 Page
                                                                  Page16
                                                                       16ofof19
                                                                              19




               including any business for which such Defendant performs services whether as an
1
               employee or otherwise and any entity in which such Defendant has any ownership
2
3              interest, and identify the name, physical address, and any Internet address of the business

4              or entity.

5       C. Each Corporate and Individual Defendant must submit to the FTC notice of the filing of
6          any bankruptcy petition, insolvency proceeding, or similar proceeding by or against it
7
           within 14 days of its filing.
8
        D. Any submission to the FTC required by this Order to be sworn under penalty of perjury
9
           must be true and accurate and comply with 28 U.S.C. § 1746, such as by concluding: “I
10
11         declare under penalty of perjury under the laws of the United States of America that the

12         foregoing is true and correct. Executed on: _____” and supplying the date, signatory’s

13         full name, title (if applicable), and signature.
14      E. Unless otherwise directed by a FTC representative in writing, all submissions to the FTC
15
           pursuant to this Order must be emailed to DEbrief@ftc.gov or sent by overnight courier
16
           (not the U.S. Postal Service) to: Associate Director for Enforcement, Bureau of
17
           Consumer Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW,
18
19         Washington, DC 20580. The subject line must begin: FTC v. Lead Express, X200033.

20                                         RECORDKEEPING
21
 XII.   IT IS FURTHER ORDERED that the Corporate and Individual Defendants must create
22
        certain records for 20 years after entry of the Order, and retain each such record for 5 years.
23
        Specifically, each Corporate Defendant and each Individual Defendant for any business that
24
        such Defendant, individually or collectively with any other Defendants, is a majority owner
25
        or controls directly or indirectly, must create and retain the following records:
26
27

                                               Page 16 of 19
        Case
         Case2:20-cv-00840-JAD-NJK
              2:20-cv-00840-JAD-NJK Document
                                     Document94-1
                                              95 Filed
                                                  Filed04/01/21
                                                        01/27/21 Page
                                                                  Page17
                                                                       17ofof19
                                                                              19




        A. accounting records showing the revenues from all products or services sold;
1
2       B. personnel records showing, for each person providing services, whether as an employee

3          or otherwise, that person’s: name; addresses; telephone numbers; job title or position;

4          dates of service; and (if applicable) the reason for termination;
5       C. records of all Consumer complaints and refund requests, whether received directly or
6
           indirectly, such as through a third party, and any response;
7
        D. all records necessary to demonstrate full compliance with each provision of this Order,
8
           including all submissions to the FTC; and
9
10      E. a copy of each unique advertisement or other marketing material.

11                                 COMPLIANCE MONITORING

12
XIII.   IT IS FURTHER ORDERED that, for the purpose of monitoring the Corporate and
13      Individual Defendants’ compliance with this Order, including the financial representations
14
        upon which part of the judgment was suspended and any failure to transfer any assets as
15
        required by this Order:
16
        A. Within 14 days of receipt of a written request from a representative of the FTC, each
17
18         Corporate and Individual Defendant must: submit additional compliance reports or other

19         requested information, which must be sworn under penalty of perjury; appear for
20         depositions; and produce documents for inspection and copying. The FTC is also
21
           authorized to obtain discovery, without further leave of court, using any of the procedures
22
           prescribed by Federal Rules of Civil Procedure 29, 30 (including telephonic depositions),
23
           31, 33, 34, 36, 45, and 69.
24
25      B. For matters concerning this Order, the FTC is authorized to communicate directly with

26         each Corporate and Individual Defendant. The Corporate and Individual Defendants

27

                                              Page 17 of 19
       Case
        Case2:20-cv-00840-JAD-NJK
             2:20-cv-00840-JAD-NJK Document
                                    Document94-1
                                             95 Filed
                                                 Filed04/01/21
                                                       01/27/21 Page
                                                                 Page18
                                                                      18ofof19
                                                                             19




          must permit representatives of the FTC to interview any employee or other person
1
2         affiliated with any Corporate or Individual Defendant who has agreed to such an

3         interview. The person interviewed may have counsel present.

4      C. The FTC may use all other lawful means, including posing, through its representatives as
5         Consumers, suppliers, or other individuals or entities, to the Corporate and Individual
6
          Defendants or any individual or entity affiliated with the Corporate and Individual
7
          Defendants, without the necessity of identification or prior notice. Nothing in this Order
8
          limits the FTC’s lawful use of compulsory process, pursuant to Sections 9 and 20 of the
9
10        FTC Act, 15 U.S.C. §§ 49 and 57b-1.

11     D. Upon written request from a representative of the FTC, any consumer reporting agency

12        must furnish consumer reports concerning the Individual Defendants, pursuant to Section
13        604(1) of the Fair Credit Reporting Act, 15 U.S.C. § 1681b(a)(1).
14
                                      ENTRY OF JUDGMENT
15
XIV.   IT IS FURTHER ORDERED that there is no just reason for delay of entry of this
16
       judgment, and that, pursuant to Federal Rule of Civil Procedure 54(b), the Clerk immediately
17
18     shall enter this Order as a final judgment as to Defendants Lead Express, Inc., Camel Coins,

19     Inc., Sea Mirror, Inc., Naito Corp., Kotobuki Marketing, Inc., Ebisu Marketing, Inc., Hotei
20     Marketing, Inc., Daikoku Marketing, Inc., Takehisa Naito, and Keishi Ikeda.
21
22
23
24
25
26
27

                                             Page 18 of 19
          Case
           Case2:20-cv-00840-JAD-NJK
                2:20-cv-00840-JAD-NJK Document
                                       Document94-1
                                                95 Filed
                                                    Filed04/01/21
                                                          01/27/21 Page
                                                                    Page19
                                                                         19ofof19
                                                                                19




                                  RETENTION OF JURISDICTION
1
2XV.      IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for all

3         purposes.

4
5            IT IS SO ORDERED.
6
7
                                                        ____________________________________
8                                                       JENNIFER A. DORSEY
                                                        UNITED STATES DISTRICT JUDGE
9
10
       Dated:________________________
                April 1, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                              Page 19 of 19
